Truly, J.,
delivered tbe opinion of the court.
Two questions of law are presented by this record: First, whether the instrument in question is properly subject to reformation under the facts found by the chancellor to be true; second, do the appellees occupy such a position that a court of equity will intervene in their behalf?
The power of a court of equity to compel reformation of deeds, and make them conform to the real intention of the parties, in cases where mutual mistake of fact has occurred, is so firmly established as to scarce demand citation of authority. It is elementary that the province of a court of equity is to see that the real wishes of contracting parties should not be frustrated by mistakes innocently and mutually committed. 2 Pom. Eq. Jurisprudence, secs. 852—870; Ins. Company v. Hoffheimer, 46 Miss., 645; Simmons v. North, 3 Smed. & M., 71; 18 Ency. Pl. & Pr., p. 774, note 1. “An ancient and unquestionable jurisdiction of a court of equity is to grant relief on account of a mistake of facts in written contracts, whether executed or ex-ecutory, if the writing expresses something of substance variant from what the parties actually intended.” Dunbar v. Newman, 46 Miss., 234. A court of equity will entertain a suit for the reformation of a deed when there is a material mistake in the description of lands intended to be conveyed, so that more or less or different property is included than the parties in fact intended, and the inaccuracy of the description will be corrected. 18 Ency. Pl. & Pr., p. 780; Gwyer v. Spaulding, 33 Neb., 573 (50 N. W., 681); Improvement Company v. Marshall, 57 Minn., 333 (59 N. W., 294; 47 Am. St. Rep., 612); DeRiemer v. DeCantillon, 4 Johns. Ch., 88; May v. Adams, 58 *638Vt., 74 (3 Atl., 187). And a court of equity will likewise interpose and correct a mistake of fact, even though the parties employ the very terms they designed to use. The rule is not different where there is a mistake in the -omission or insertion of words contrary to the intention of the parties, and when they, understanding the language used in the desfeription, believe it to correspond with the actual boundaries of the lands intended to be conveyed and are mistaken. So decided in Bush v. Hicks, 60 N. Y., 302, where the court further says: “The counsel is mistaken in supposing that the deed can be reformed only in cases where the mistake consists in the omission or insertion of words or clauses contrary to the intention of the parties. Although the parties understood what language was contained in the deed, if they believed the description corresponded with the actual boundaries of the land intended to be conveyed, and were mistaken, the cause for reformation was made out.” Viewing the facts developed by this record in the light of the principles of law above announced, we entertain no doubt that it was within the province of a court of equity to order a reformation of the deed from William K. Miles to appellees, so that the same could, in truth, express the real intention of the parties. It may well be true that both parties employed the descriptive terms used in that instrument advisedly and intentionally, and yet, if this was under the mistaken impression that all of the land in the Horseshoe was included in the description, the court properly ordered the reformation, so that the deed might convey what the parties intended it should convey. The chancellor decided that it was the intention of William H. Miles that appellee should have all of Quofoloma plantation, and it is scarce open to the suggestion of a doubt that the land in the Horseshoe was considered and treated by all parties as a portion of that plantation. The fact that appellees entered into possession of the land in' controversy under the deed in question, that this possession was^ recognized and acquiesced in by the *639grantor, and that possession of this tract had always passed as a portion of Quofoloma, when considered in connection with the geographical location of the tract, surrounded on three sides by other lands acknowledged to belong to Quofoloma, and separated from the other plantations by impassable barriers, demonstrates with practical certainty that the land in controversy was intended by all parties to pass under the plantation name, “Quofoloma.” When two descriptions are employed in a deed, the court will adopt that one “which, in the light of surrounding circumstances, can be said to effectuate most clearly the intention of the parties.” Devlin on Deeds, sec. 1038; Rutherford v. Tracy, 48 Mo., 325 (8 Am. Rep., 104); O’Herrin v. Brooks, 67 Miss., 266 (6 South., 844); 2 Pom. Eq. Juris., sec. 871. To hold that a court of equity could not interpose to correct mistakes for the reason alone that the parties used the terms they actually intended to use would be to curtail its powers to a hitherto unheard of extent. Most mistakes of fact in conveyancing, except those caused by clerical misprision, arise in cases when descriptive terms are intentionally employed under the mistaken impression that they apply to the property sought to, be conveyed.
It is, however, contended by appellants that, though ordinarily a court of' equity might authorize a reformation, in the instant case appellees have no standing in court to warrant this interposition in their favor. And in support of this contention, appellants rely upon the principle that equity will not interpose to order a reformation of a deed in favor of a volunteer. This principle has no application to the case at bar. Appellees are not volunteers. A part of the consideration of the conveyance from William R. Miles to them was the purchase by Theus N. Miles of his brother’s interest in the estate of William R. Miles for the sum of $10,000. This purchase enabled William R. Miles and Edward H. Miles to each carry out his own personal wishes in reference to the interest of Edward H. in his father’s *640estate, and this is sufficient to prevent the operation of the rule against volunteers being invoked against appellees. But a second and stronger reason is that the instrument by which Quofoloma and Omega plantations were vested in appellees, and that by which Mileston and Good Hope plantations were vested in appellant Mary R. Miles, constitute, in fact, one and the same transaction. All parties deraign from a common source, and stand before the court in the same attitude as if they had inherited the property jointly, and then undertaken to amicably divide the same, and a mutual mistake had occurred in their deeds of partition. In Miles v. Miles, 78 Miss., 904 (30 South., 2), where the identical instruments now under review were considered, it. was held that they formed parts of one and the same transaction, and evidenced a family settlement then consummated by William R. Miles, by which all of his property was divided among his heirs. The power of a court of equity to reform instruments and correct mistakes growing out of such transactions in proper cases is universally recognized. Pom. Eq. Juris., sec. 877; 3 Pom. Eq. Juris., sec. 1376. The well-settled rule that equity will not interfere in favor of a volunteer against a grantor to correct a mistake or reform a defective conveyance is based upon the idea that the volunteer is but the recipient of a bounty, and has no enforceable claim or demand. This is sound law, but not applicable to the case here presented. Here the grantor’s interests are not involved. This is not a contest between a Jjrior and subsequent voluntary grantee, for appellants and appellees claim from the same source, and derive' title by virtue of the same transaction. The disputed question is as to the real intent of the common grantor. This being ascertained, a court of equity will decree that it be enforced. Such cases do not fall within the rule denying the aid of equity to voluntary grantees. Adair v. McDonald, 42 Ga., 506; Huss v. Morris, 63 Pa., 372; 18 Ency. Pl. & Pr., p. 787. In Cummings v. Freer, 26 Mich., 130 — a case strikingly in point *641where the father had undertaken to divide his estate in his lifetime, and after his death suit was brought to reform one of the conveyances, Christiancy, O. J., says: “Independent of the agreement, the transaction in reference to the deed, as set forth in the bill, was this: The grantor undertook to convey to his four sons, respectively, the whole of his lands, by conveying separate parcels of them to each, though, in our view, it makes little difference whether he owned other lands or not. It is entirely unimportant whether any consideration was paid to the father or not. The father was dividing his lands upon this section among his four sons, and the case, as presented by the bill, stands upon substantially the same principle as if these four sons had inherited or otherwise owned the whole of the lands in common, in proportion to the value of the interests undertaken to be conveyed to each, and they had undertaken to make an amicable partition of the lands by conveying to each his respective portion, and the same mistake had been made; the portion received by each being a consideration for his conveyance to the other.” And after referring to the general principle that equity will not assist a grantee in a voluntary deed, he continues: “But after such a deed has been executed and delivered, and the.grantee, on the faith of it, has gone into possession, made improvements, and expended money upon it, I see no reason to doubt his right to sustain a bill’ against the grantor or his heirs for the correction of a mistake in the deed, if he can show the mistake, and the land clearly intended to have been embraced.” The case at bar presents even stronger reasons why the rule against volunteers cannot be invoked against appellees. They not only entered into possession of the land under the deed, with the knowledge of the grantor, and made improvements and expended money, but, as a part of the consideration of the deed from William R. Miles, Theus N. Miles, one of the appellees, obligated himself to pay his brother a large sum of money for his interest in the estate of William R. *642Miles, including the land in controversy. An inspection of the deeds and the will, component parts of the transaction by which the family settlement was arranged and perfected according to the plan and desires of William R. Miles, makes it perfectly manifest that this purchase by Theus R. Miles formed a part of the consideration moving William R. Miles to divide bis property among his heirs in the manner selected.
For the reasons indicated, we are of the opinion that the appellees were entitled to invoke the aid of a court of equity to reform the deed so that the real intention of the parties could be effectuated,- and, accepting the finding of the chancellor upon disputed questions of fact as conclusive, we find no grounds for disturbing the decree. If error, the rulings of the chancellor on the admission of testimony could not affect the result.

The decree is affirmed.